FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ALFREDO ROLANDO LAWRENCE ,                   No. 07-74829
                     Petitioner,
                                              Agency No.
                   v.                        A040-199-868

 ERIC H. HOLDER, JR., Attorney                  ORDER
 General,
                         Respondent.


                    Filed August 1, 2013

  Before: Ferdinand F. Fernandez, Johnnie B. Rawlinson,
             and Jay S. Bybee, Circuit Judges.


                          ORDER

    The listing for Petitioner’s counsel, which appears at page
two of the opinion filed on May 21, 2013, is AMENDED as
follows: the listing as “Duane M. Hamilton, Chow &
Hamilton, Buena Park, California, for Petitioner” is deleted
and replaced with “Duane M. Hamilton, Chow & Hamilton,
Fullerton, California, for Petitioner.”